Citation Nr: 1827955	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD)/coronary artery disease (CAD), to include as due to Agent Orange (AO) exposure.

2.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Air Force from December 1968 to May 25, 1972, from May 1972 to May 1976, and from May 1980 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2012 and February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The November 2012 rating decision denied the Veteran's claim of entitlement to service connection for IHD/CAD.  The February 2013 decision denied the Veteran's claim of entitlement to service connection for DM type II.  The Veteran filed his notices of disagreement in December 2012 and November 2013.  He timely filed his substantive appeal in December 2014.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to AO during his period of service in Ubon and Nakhon Phanom, Thailand.

2.  The Veteran's IHD/CAD was caused by his exposure to AO during service.

3.  The Veteran's DM type II was caused by his exposure to AO during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IHD/CAD have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for DM type II have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  However, given the favorable outcome in this decision represents a full grant of the issue at hand, further explanation of how VA has fulfilled its obligations is not necessary.

II.  Legal Criteria

The Veteran seeks service connection for IHD/CAD and DM type II, which he contends was caused by exposure to herbicide agents in Thailand.  See December 2012 Notice of Disagreement.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  Importantly, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 3.307(a)(6)(iii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.  If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  See M21-1, Part IV.ii.1.H.5.b.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (including prostate cancer) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e).

III.  Analysis

The Veteran's military personnel records show the Veteran had service in Nakhon Phanom, Thailand.  Likewise, the Veteran stated that he served in Ubon, Thailand in September 1973 to September 1974.  Service in Thailand from September 1973 to 1974 is shown in the Veteran's military personnel record but the location of Ubon is not detailed.  However, the Board finds the Veteran credible and competent to report on where he was assigned.  The Veteran's MOS is listed as an aircraft maintenance specialist and supervisor.  The Veteran reported that while in Ubon RTAFB, he would walk around the revetment walls and pick up any bolts or wire that were on the ramp (airfield) or between the ramp, including parking areas and taxiways.  He added that his duties included daily inspections for post flight/preflight inspections.  He was instructed to watch out for copper and brass thieves that would strip down equipment and sell them in town.  The Veteran indicated that while walking the perimeter he was protected by military police and would often converse with them.  See December 2012 NOD. 

During his time in Nakhon Phanom, he was the night supervisor and morning launch NCO.  He reported that he would drive to an open warehouse and tug on corrugated steel taxiways, parking areas, and maintenance areas.  He indicated that he walked around the grounds most of the time, during engine run-up tests and in front and to the left of aircraft engines for maintenance testing.  He added that because many of his duties were near the perimeter of the base, military police often accompanied him.  Moreover, the Veteran's military personnel record and evaluations substantiate the duties he described.

The Board finds the entirety of the Veteran's statements credible, which would put him near the perimeter of the base often both in Ubon and Nakhon Phanom, Thailand.  As such, the Veteran is presumed exposed to AO.

The evidence also reflects a diagnosis of IHD/CAD and DM type II.  See March 2011 IHD Disability Benefits Questionnaire (DBQ) and September 2011 Private Medical Records.

Because the Veteran was exposed to herbicide agents at Ubon and Nakhon Phanom RTAFB and now has IHD/CAD and DM type II, service connection for IHD/CAD and DM type II is presumed.  The appeal is granted.


ORDER

Entitlement to service connection for IHD/CAD, due to Agent Orange exposure, is granted.  

Entitlement to service connection for DM type II, due to Agent Orange exposure, is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


